468 F.2d 900
Carl H. CARTER, Appellant,v.CHIEF OF POLICE et al.
No. 18063.
United States Court of Appeals,Third Circuit.
Submitted Sept. 25, 1972.Decided Oct. 17, 1972.

Carl H. Carter, pro se.
Alfred M. Bitting, Mounty Holly, N. J., and Sidney W. Bookbinder, Burlington, N. J., for appellees.
Before STALEY, VAN DUSEN and MAX ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a district court order which dismissed appellant's "petition for stay of state criminal proceedings."  The appellant, Carl H. Carter, is presently incarcerated in the United States Penitentiary at Lewisburg, Pennsylvania.


2
Appellant invoked the jurisdiction of the district court under 28 U.S.C. Sec. 1343(3).  He sought a stay of state criminal proceedings arising out of his arrest of February 8, 1966, for forgery, counterfeiting, and conspiracy.  In addition appellant sought the suppression and return of certain property seized by state authorities at the time of his arrest.  Appellant's petition, however, contained no allegation that a prosecution had been commenced or threatened against him.1


3
This is not a proper case to bring into play the Federal court's equitable jurisdiction in order to enjoin a state prosecution.


4
"* * * A federal lawsuit to stop a prosecution in a state court is a serious matter.  And persons having no fears of state prosecution except those that are imaginary or speculative, are not to be accepted as appropriate plaintiffs in such cases."  Younger v. Harris, 401 U.S. 37, 42, 91 S. Ct. 746, 749, 27 L. Ed. 2d 669 (1971); see Samuels v. Mackell, 401 U.S. 66, 91 S. Ct. 764, 27 L. Ed. 2d 688 (1971); Boyle v. Landry, 401 U.S. 77, 91 S. Ct. 758, 27 L. Ed. 2d 696 (1971); Perez v. Ledesma, 401 U.S. 82, 91 S. Ct. 674, 27 L. Ed. 2d 701 (1971).


5
The order of the district court will be affirmed.



1
 The statutory period of limitations for the offenses involved here is five years.  Limitation of Prosecutions, NJSA 2A:159-2 (1971)